Citation Nr: 0906471	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-14 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hepatitis C.

2.  Entitlement to permanence of the 100 percent rating for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to March 
1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2004 rating decision in which the RO granted 
service connection and assigned an initial 10 percent rating 
for hepatitis C, effective October 15, 2003.  In May 2004, 
the Veteran filed a notice of disagreement (NOD) with the 
initial rating assigned for hepatitis C.  The RO issued a 
statement of the case (SOC) in October 2004, and the Veteran 
filed a substantive appeal (in lieu of a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in May 2005.

This appeal to the Board also arises from a January 2006 
rating decision in which the RO increased the rating for PTSD 
to 100 percent, effective August 16, 2004.  In that rating 
decision, the RO determined that since there is a likelihood 
of improvement of PTSD, the assigned evaluation is not 
considered permanent and is subject to a future review 
examination.  In January 2006, the Veteran filed a notice of 
disagreement (NOD), inter alia, as to the RO's determination 
that the 100 percent rating for PTSD was not permanent.  A 
statement of the case (SOC) on the matter of permanence of 
the 100 percent rating was issued in December 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in December 2006.

As the appeal involves a request for a higher initial rating 
following the grant of service connection for hepatitis C, 
the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The Board's decision on the claim for a higher initial rating 
for hepatitis C is set forth below.  The claim for permanence 
of a 100 percent rating for PTSD is, again, being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim decided herein have been accomplished.  

2.  Since the August 14, 2003 effective date of the grant of 
service connection, the Veteran's hepatitis C has been 
objectively manifested by a normally functioning liver with 
no residuals status post treatment for hepatitis; while she 
has subjectively complained of symptoms such as fatigue, 
tiredness and malaise, such symptoms overlap with service-
connected psychiatric disability for which a 100 percent 
rating has been assigned.

3.  There is no objective evidence that, as a result of the 
Veteran's hepatitis C, she has experienced fatigue, malaise, 
and anorexia associated with hepatitis C that requires 
dietary restriction or continuous medication, or; 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the prior 12-
month period.

4.  The veteran's hepatitis C has not been shown to be so 
exceptional or unusual to render the regular schedular 
standards inadequate for evaluating the disability. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hepatitis C have not been met.  38 U.S.C.A. §§ 1155,  
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information  
pertaining to assignment of disability ratings (to include  
the rating criteria for all higher ratings for a disability),  
as well as information regarding the effective date that may  
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473  
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO,  
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans  
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any  
errors in the timing or content of such notice are not  
prejudicial to the claimant.  Id.

In this appeal, the October 2004 SOC set forth the criteria 
for all higher ratings for hepatitis C (which, in part, 
suffices for Dingess/Hartman).  Moreover, December 2006, July 
2007, and September 2008 post-rating letters provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate the claim for a higher initial rating 
for hepatitis C, as well as what information and evidence 
must be submitted by a veteran and what information and 
evidence would be obtained  by VA.  These letters 
specifically informed the Veteran to submit any evidence in 
her possession pertinent to the claim (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  These letters also provided the Veteran with 
general information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of the above-described notice, and opportunity 
for the Veteran and her representative to respond, the RO 
readjudicated the claim for a higher initial rating for 
hepatitis C, as reflected in a September 2008 SSOC.  Hence, 
the Veteran is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the SOC or SSOC, is sufficient to 
cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, an August 2003 private 
laboratory report, and the reports of April 2004 and 
September 2008 VA liver, gall bladder, and pancreas 
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran as well as by her representative, on her behalf.

The Moreover, the Board finds that no further development is 
warranted.  The Board notes that the Veteran has indicated 
receiving treatment for hepatitis C from non-VA health care 
providers.  Pursuant to the Board's June 2007 remand 
instructions, the RO issued the Veteran a July 2007 VCAA 
notice letter requesting her to complete, sign and return VA 
Form (s) 21-4142 (Authorization and Consent to Release 
Information to the VA) for each non-VA doctor and medical 
care facility that treated her for her condition (s), 
including one to obtain all outstanding private treatment 
records for Hepatitis C.   To date, however, no response has 
been received from the Veteran containing signed VA Form(s) 
21-4142.  

The Board emphasizes, that, in order for VA to process 
claims, individuals applying for VA benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  VA's 
duty to assist is not always a one-way street; if a claimant 
wishes help, she cannot passively wait for it in those 
circumstances where she may or should have information that 
is essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  VA is only required to obtain 
evidence that is "adequately identified." 38 U.S.C.A. § 
5103A(b),(c).  Given the veteran's lack of cooperation in 
VA's attempt to obtain outstanding pertinent records, the 
Board finds that no further action in this regard is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2008).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

In this case, the RO has assigned an initial 10 percent 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7354.  

Pursuant to that diagnostic code, a 10 percent rating is 
warranted where there is intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain)having a total duration of at least 
one week, but less than two weeks, during the prior 12-month 
period.  

A 20 percent rating is warranted where there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the prior 
12-month period.  

A 40 percent rating is warranted where there is daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia,  
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the prior 
12-month period.  

A 60 percent rating is warranted where there is daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the prior 12-month period, but not occurring  
constantly.  

A 100 percent rating is warranted where there is near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  

Note (2) provides that, for the purposes of evaluating 
conditions under Diagnostic Code 7354, "incapacitating  
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  38 
C.F.R. § 4.114, Diagnostic Code 7354 (2008). 

Considering the pertinent evidence in light of the above-
noted legal authority, the Board find that, since the August 
15, 2003 effective date of the grant of service connection,  
the criteria for an initial rating in excess of 10 percent 
for hepatitis C have not been met.

An April 2004 VA liver, gall bladder, and pancreas 
examination report reflects that the veteran was being 
followed by a private medical doctor for recently diagnosed 
hepatitis C.  She complained of a history of some knee joint 
arthralgia, arthralgia in her legs, tiredness, and loss of 
strength.  She had no history of fever or jaundice.  She 
reported a history of weight loss of twenty pounds in the 
past year, but she stated that she was trying to diet and 
lose some weight.  She had no history of nausea, vomiting, or 
hematemsis.  Physical examination revealed that the veteran 
was five feet and weighed 140 pounds.  Her abdomen was soft 
and tender, no organomegaly and no signs of ascites or portal 
hypertension.  The Veteran brought with her private 
laboratory reports that showed her hepatitis C RNA, both 
qualitative and quantitative, were positive.  She also 
brought an abdominal ultrasound report, which showed there 
was no intrahepatic bile duct dilatation, no evidence of 
cholelithiasis, the spleen was not enlarged, and no ascites.  
The diagnosis was status post exposure to hepatitis C with 
chronic hepatitis with residuals.  

An August 2005 VA PTSD examination report reflects, in 
pertinent part, that the Veteran complained of diminished 
interest, poor energy, poor sleep, tiredness, and anxiety 
that she reported having since her military service.  The 
examiner noted that her mood was depressed and affect was 
blunted.

A January 2006 rating decision reflects that the Veteran was 
awarded a 100 percent disability rating for her service-
connected PTSD based, in part, on symptoms reported during 
her August 2005 VA PTSD examination, as noted above.

A March 2006 VA outpatient record reflects that the Veteran 
had been having on and off depression and was not taking any 
medication currently.  She complained of feeling more 
depressed, more tired and fatigued, and was unable to sleep.  

A March 2006 VA telephone note reflects that the Veteran's 
hepatitis C positive status was discussed.  The veteran 
reported she was seen by a private hepatologist since June 
2005 and would continue follow up with him.

A June 2006 VA outpatient record notes that the Veteran was 
seen by her private gastrointestinal physician and had 
completed treatment for hepatitis C in May 2006.  She denied 
abdominal pain and had no rectal bleeding.  Physical 
examination revealed that her abdomen was soft, non tender, 
and her liver and spleen were not enlarged.  

A December 2006 VA PTSD examination report reflects that the 
VA examiner reported the Veteran's functional impairment to 
consist of fatigue during the day due to sleep impairment, 
low motivation and isolation as well as nervousness cause 
severe impairment in functional ability to work.  

A March 2007 VA outpatient record reflects that the Veteran 
complained of acute worsening right flank pain for seven 
days.  Findings noted were tender to touch around the right 
lower ribs posteriorly.  The Veteran again reported she was 
seen by a private physician for treatment of hepatitis C and 
that treatment was completed in November 2006.  

A July 2007 VA outpatient record reflects that the Veteran 
complained of depression and was more tired and fatigued.  
She reported that she had no more abdominal pain.  

A September 2007 VA women's health record reflects that the 
veteran complained of severe hot flashes, that her quality of 
life was worse, and she was having trouble sleeping at night.  
Abdominal examination was negative.  The impression was 
routine well women examination and menopausal symptoms.  

An August 2007 VA outpatient record reflects that the Veteran 
reported a history of hepatitis C.  Positive findings of 
chronic fatigue, insomnia, weight loss, depression, and "no 
energy" were noted.  The veteran denied abdominal pain or 
change in bowel habits.  Examination of the abdomen was 
normal.  The impression included history of PTSD, hepatitis 
C, and fatigue/somatic symptoms.  

A July 2008 VA liver, gall bladder, and pancreas examination 
reflects that the Veteran reiterated she was treated by a 
private physician for hepatitis C.  The Veteran reported that 
she was currently not working because of severe depression.  
The VA examiner noted that there was little to no information 
in the record to indicate that she was having problems with 
hepatitis C.  The Veteran reported currently having malaise 
and a low energy level.  

The examiner noted that physical examination revealed that 
her height is five feet and she weighed 164 pounds.  At this 
time, the examiner commented that the Veteran looked on the 
heavy side and in excellent nutritional status.  There was no 
loss of muscle mass or anything to suggest that she has 
chronic liver disease.  Her skin was normal.  There was no 
spider angiomata or palmar erythema.  

The veteran stated that she had been treated for hepatitis C, 
to her knowledge she had a good response, and she took the 
treatment for twelve months.  There has been no weight loss.  
Physical examination revealed no enlargement of the liver or 
the spleen.  On the basis of the examination, the VA examiner 
reported that he could not state that the veteran's symptoms 
are related entirely to hepatitis C.  The VA examiner opined 
that the symptoms from hepatitis C and from depression are 
overlapping, he could not differentiate in any way if the 
veteran was having symptoms from hepatitis C in that she has 
significant depression and all the symptoms associated with 
hepatitis C go along with depression.  The examiner noted 
that it was impossible to say how much of these symptoms are 
related to depression and how much are related to hepatitis 
C.  The VA examiner noted that all of the VA medical records 
have been focused on treatment of depression with no emphasis 
or concern toward hepatitis C that he saw in the record.  On 
the basis of the examination, the VA examiner opined that the 
Veteran did not appear to have significant liver disease.  
The diagnosis was hepatitis C, status post treatment with 
Interferon and Ribavirin by private sources.  Liver function 
testing performed after the examination revealed no abnormal 
values.

The Board again points out, as noted above, that the veteran 
failed to cooperate with VA's efforts to assist her in the 
development of evidence in connection with her claim by 
failing to provide the requested authorization to release 
non-VA medical records.  As such, VA has no alternative but 
to decide the claim for a higher initial rating for hepatitis 
C on the basis of medical evidence already of record (which, 
as discussed below, is not supportive of the claim for higher 
).

As indicated above, the pertinent medical evidence of record 
reflects normal physical examinations and normal liver 
function tests, with most of her VA treatment medical records 
focusing on treatment for the Veteran's depression (as 
pointed out by the July 2008 VA examiner).   In addition, the 
July 2008 VA examiner noted that there was little to no 
information in the record to indicate that she was having 
problems with hepatitis C.  

The Board also points out, as noted by the July 2008 VA 
examiner, that some of the Veteran's subjective symptoms from 
hepatitis C and from depression are overlapping, and could 
not be differentiated.  That examiner specifically noted that 
the Veteran's VA medical records had been focused on 
treatment of depression with no emphasis or concern toward 
hepatitis C .  If the veteran were only service-connected for 
hepatitis C, and not service-connected for PTSD as well, the 
benefit-of-the-doubt doctrine would warrant attributing all 
the veteran's subjective symptoms to her service-connected 
hepatitis C.  See Mittleider v. West, 11 Vet. App. 181 
(1998); citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.).

However, in this case, where the veteran is service-connected 
for both hepatitis C and for PTSD, evaluation of the same 
manifestations under different diagnoses, or "pyramiding", 
is precluded by 38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of earning capacity." Brady v. Brown, 4 Vet. App. 
203, 206 (1993).  Separate ratings may be granted only when 
"none of the symptomatology for ... each of the claimed] 
conditions is duplicative of or overlapping with the 
symptomatology of the other ... conditions." Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994)

As indicated, the veteran is in receipt of a 10 percent 
rating for her hepatitis C based on symptoms of arthralgia in 
her legs, tiredness, fatigue, and loss of strength that she 
reported during her April 2004 VA examination (prior to 
receiving treatment in 2006 for hepatitis C).  She is also in 
receipt of a 100 percent rating for PTSD based upon symptoms 
including diminished interest, poor energy, poor sleep, 
tiredness, and anxiety.  The rating for that condition also 
contemplates depression affecting the ability to function 
independently, appropriately, and effectively, disturbances 
of motivation and mood, chronic sleep impairment, and 
anxiety.

In this case, the majority of the veteran's subjective 
complaints are already being compensated for under her 
service-connected PTSD disability, and the objective findings 
pertaining to her service-connected hepatitis C essentially 
show a normally functioning liver, and no current residuals 
status post treatment for hepatitis in 2006.  There simply is 
no objective evidence that, as a result of her hepatitis C, 
the Veteran has experienced fatigue, malaise, and anorexia 
that requires dietary restriction or continuous medication, 
or; incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the prior 
12-month period..  Thus, the Board finds that there is no 
basis for assignment of an initial rating in excess 10 
percent for hepatitis C. 

As, here, the medical evidence does not reflect a disability 
picture consistent with the criteria for the next higher 
schedular rating of 20 percent under Diagnostic Code 7354, it 
logically follows that the criteria for an even higher 40 
percent rating under that diagnostic code  likewise have not 
been met.

The above determinations are based upon on consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's service-connected hepatitis C has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (cited in the October 2004 
SOC).  

In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment  
(i.e., beyond that contemplated in the 10 percent rating 
assigned).  Although the record reflects that the veteran is 
currently not working, there is no showing that her hepatitis 
C has resulted in marked interference with employment.  In 
fact, in a May 2005 letter, J. Quintana, M.D. stated that he 
had been treating the Veteran for depression and as a result 
of this condition, she has not been able to work.  Likewise, 
during the July 2008 VA examination, the Veteran reported 
that she was currently not working because of severe 
depression.  There is no medical evidence to even suggest 
that her hepatitis C has resulted in marked interference with 
employment.  There also is no showing that  the Veteran's 
hepatitis C has necessitated frequent periods of 
hospitalization, or has otherwise rendered inadequate the 
regular schedular standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's hepatitis C, 
pursuant to Fenderson, and that the claim for a higher   
rating must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the 
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of an initial higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

An initial rating in excess of 10 percent for hepatitis C is 
denied. 


REMAND

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Review of the claims file reveals that the directives of the 
June 2007 remand specific to the claim for permanence of the 
100 percent rating for service-connected PTSD were not 
followed; hence, further remand of this matter is warranted, 
even though such will, regrettably, further delay an 
appellate decision on the claims.

In the June 2007 remand, the Board instructed the RO to 
notify the Veteran of the evidence needed to support her 
claim of entitlement to permanence of the 100 percent rating 
for service-connected PTSD.  The Board points out that the 
body of the June 2007 remand clearly indicated that 38 C.F.R. 
§ 3.340 (b) sets forth the criteria for determining the 
permanence of total disability.  

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person. Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  See 38 C.F.R. § 3.340(b) (2008).  
Full consideration must be given to unusual physical or 
mental defects in individual cases.  38 C.F.R. § 4.15.  Once 
permanence is established, a veteran need not undergo further 
VA examinations in order to retain his 100 percent disability 
rating for the permanent disability.  See 38 C.F.R. § 
3.327(b)(2)(iii) (2008).

However, the requested notice was not provided to the Veteran 
in the RO's July 2007 post-remand letter or in any other 
correspondence..  Therefore, the Board notes that additional 
RO action is needed to comply with the notification 
requirements of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

The Board also finds that the claims file should be returned 
to the VA examiner who performed the December 2006 PTSD 
examination for a supplemental opinion addressing the 
permanence of the Veteran's PTSD disability.  In this regard, 
the Board emphasizes that it cannot exercise its own 
independent judgment on medical matters.  See Colvin v. 
Derwinski¸ 1 Vet. App. 171, 173 (1991).  The RO should only 
arrange for the Veteran to undergo further examination if the 
prior examiner is not available, or cannot provide the 
requested opinion without first examining the Veteran.

The Veteran is hereby advised that failure to report for any 
scheduled VA PTSD examination, without good cause, may result 
in denial of the claim.  See 38 C.F.R. § 3.655 (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled evaluation and/or examination, the RO must 
obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Further,  to ensure that all due process requirements are 
met, while this matter is on remand, the RO should give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal, explaining that 
she has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the 
appellant and her representative a VCAA-
compliant notice letter specifically as 
regards the claim for permanence of the 
100 percent rating for service-connected 
post-traumatic stress disorder (PTSD).  
The letter should inform the Veteran of 
the information and evidence necessary to 
substantiate entitlement to permanence of 
total disability pursuant to 38 C.F.R. 
§§   3.340(b), 4.15 (2008).

The RO should also request that the 
appellant provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim remaining 
on appeal that is not currently of 
record.  The RO should also explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After the time period for the 
appellant's response has expired, the RO 
should forward the entire claims file, to 
include a complete copy of this REMAND, 
to the physician that examined the 
Veteran and prepared the December 2006 VA 
PTSD examination report for a 
supplemental opinion. 

The examiner is requested to provide an 
opinion as to whether the Veteran's 
service- connected PTSD disability is 
reasonably certain to continue throughout 
her lifetime and that the probability of 
permanent improvement under treatment is 
remote.
 
If the prior examiner is not available, 
or is unable to provide the requested 
opinion without examining the Veteran, 
the RO should arrange for the Veteran to 
undergo VA examination, by a 
psychiatrist, to obtain the requested 
medical opinion noted above.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions. 

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for the 
conclusions reached, in a printed 
(typewritten) report. 

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority, 
specifically 38 C.F.R. §§ 3.340(b), 4.15 
(2008).

7.  If the benefit on appeal is denied, 
the RO must furnish to the Veteran and 
her representative an appropriate SSOC 
that includes citation to and discussion 
of any additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


